Citation Nr: 0320902	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  02-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral otitis 
media with perforated eardrums.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1952.

By an April 1955 rating action, the RO denied service 
connection for bilateral otitis media (ear condition).  The 
veteran was notified of the decision that same month, but did 
not appeal.  

In a statement received at the RO in December 2000, the 
veteran's representative requested that the claim of service 
connection for bilateral otitis media with perforated 
eardrums be reopened.  This matter is presently before the 
Board of Veterans' Appeals (Board) on appeal from a August 
2001 decision of the RO that determined that the veteran had 
not presented new and material evidence to reopen the 
previously denied claim. 

The veteran was sent notice of this decision in August  2001 
and submitted a notice of disagreement in January 2002.  A 
statement of the case was issued in April 2002 and the 
veteran's substantive appeal was received in June 2002.  

In March 2002, the veteran testified during a hearing before 
RO hearing personnel; a transcript of that hearing is of 
record.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In an April 1955 rating action, the RO denied service 
connection for bilateral otitis media with perforated 
eardrums.  The veteran was notified of that decision, but did 
not appeal.

3.  The evidence associated with the claims file since the 
April 1955 denial is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for bilateral otitis media with 
perforated eardrums.


CONCLUSION OF LAW

1.  The April 1955 rating decision that denied the veteran's 
claim for service connection for bilateral otitis media with 
perforated eardrums is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a) (2002).

2.  Since April 1955, no new and material evidence has been 
received to warrant reopening the veteran's claims of 
entitlement to service connection for bilateral otitis media 
with perforated eardrums.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA expressly provides that nothing in the Act "shall 
be construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C.A. § 5103A(f) (West 2002)).  Moreover, as indicated 
above, because the petition to reopen was filed prior to 
August 29, 2001, any duties set forth in the revised version 
of 38 C.F.R. § 3.156(a), promulgated pursuant to the Act, 
also are not applicable in this appeal.  

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
each of the issues on appeal has been accomplished.  In this 
regard, the Board notes that the veteran and his 
representative have been put on notice as to the basis for 
the denial of the claim, and, hence, what is needed to 
support the application to reopen.  The Board finds that VA 
has made reasonable efforts to assist the veteran in 
obtaining evidence that he identified as supportive of his 
claim.  Furthermore, the veteran and his representative have 
been afforded several opportunities to present evidence and 
argument in support of the petition to reopen, most recently 
at a March 2002 hearing at the RO.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

Through the August 2001 rating decision, the April 2002 
statement of the case, and the April 2002 supplemental 
statements of the case, the veteran and his representative 
have been notified of the law and regulations governing the 
underlying claim of entitlement to service connection for 
bilateral otitis media, the evidence that has been considered 
in connection with his appeal, and the bases for the denial 
of the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit information and evidence.  

In a February 2001 letter to the veteran, the RO notified him 
that to re-open his claim for service connection for 
bilateral otitis media with perforated eardrums, new and 
material evidence must be submitted.  The RO notified him 
that the best type of evidence would be records of treatment 
and statements from doctors who treated the veteran during 
the period immediately after discharge from the service to 
the present.  The statements would need to show dates of 
examination or treatment, findings and diagnoses that link 
the veteran's current disability to military service.  The 
veteran was informed such evidence must be evidence that had 
not already been previously submitted.  The veteran was also 
informed to furnish any treatment dates at a VA medical 
center or outpatient clinics so that these records could be 
collected.  In addition, the veteran was asked to submit VA 
Form 21-4141 so that the VA could obtain treatment records 
from a private doctor.  In view of the foregoing, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, has also been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the issue of whether new and 
material evidence has been submitted to reopen a claim of 
service connection for bilateral otitis media with perforated 
ear drums has been accomplished.

II.  New and Material Evidence

In an April 1955 decision, the RO denied service connection 
for bilateral otitis media.  Evidence considered at that time 
included the veteran's service medical records.  Based upon a 
review of the evidence, the RO determined that there was no 
evidence that the veteran's pre-existing bilateral otitis 
media was aggravated during service.  The veteran was 
notified of that determination in April 1955, but did not 
initiate an appeal.  

In December 2000, the veteran, through his representative, 
submitted a statement to reopen his claim for service 
connection for bilateral otitis media with perforated 
eardrums.  Subsequently, the veteran submitted a statement 
from a private medical doctor as well as private medical 
records containing private treatment information from 
February 1998 to February 2001.  In the rating action 
presently on appeal, the RO determined that new and material 
evidence had not been submitted.  

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The regulations implementing 
the VCAA include a revision of 38 C.F.R. § 3.156.  However, 
that revision applies only to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002)).  Given 
the date of claim culminating in the instant appeal, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001; that version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance, on any basis, of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial pertinent to this claim was the April 1955 
denial of service connection for bilateral otitis media.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Using these guidelines, the Board notes that the evidence 
previously available included service medical records.  

Evidence submitted since April 1955 includes the veteran's 
private treatment records dating from February 1998 to 
February 2001 as well as a statement from a private doctor.  
The private doctor's statement is merely a repetition of the 
veteran's claim without supporting evidence, that his ear 
condition is related to his military service.  The treatment 
records indicate that in January 2001, the veteran complained 
of some left ear pain and discomfort.  Foul smelling green 
drainage was reported during the previous days.  The veteran 
denied any change in hearing.  Then again in February 2001, 
the veteran was treated for having yellow drainage in the 
left ear with mild hyperemia.  These private treatment 
records are merely cumulative as they reflect only on the 
veteran's recent treatment for his current condition and 
therefore are not "new." 

Evidence added to the record also includes testimony offered 
at a March 2002 hearing at the RO.  At the hearing, the 
veteran testified about his treatment during service, 
specifically how he was noted to have a perforated eardrum at 
the entrance exam and his treatment in the infirmary.  He 
provided details of how a cotton swab was inserted into his 
ear and how it was difficult and extremely painful to remove.  
He also testified that he had suffered from ear conditions in 
his childhood and had received treatment prior to entering 
the service.  The veteran stated that service connection 
should be granted because the service found him to be 
qualified for service, then within a month, discharged him 
from service.  In addition, the veteran submitted statements 
from his wife detailing the veteran's entrance examination 
treatment and his visit to the infirmary, specifically the 
cotton swab in the ear treatment incident.  Two service 
members who enlisted at the same time as the veteran also 
submitted statements.  These statements also detailed the 
veteran's account of how his ears were damaged by a cotton 
swab during a visit to the infirmary.  Nevertheless, these 
statements are not competent evidence as a lay person who is 
untrained in the field of medicine is not competent to offer 
any opinion which requires specialized medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As noted, service connection for bilateral otitis media with 
bilateral ear perforations was denied in 1955 on the basis 
that the veteran had this disorder prior to service entrance 
and such disorder was not aggravated therein.  The recently 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the criteria for reopening the claim for service 
connection for bilateral otitis media are not met, and the 
claim to reopen must be denied.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral otitis media with perforated 
eardrums has not been presented, the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

